Citation Nr: 0025369	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-10 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

The veteran served on active duty for training from January 
1974 to May 1974 and on active duty from July 1975 to July 
1979.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Sioux Falls, South Dakota. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran manifests level IV hearing in his right ear 
and level I hearing in his left ear.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (1997 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his hearing has worsened thereby 
warranting a compensable evaluation.  The preliminary 
question for the Board is whether the veteran has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), and, if so, whether the VA has 
properly assisted him in the development of his claim.  An 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  Based on the veteran's 
assertion, the Board finds that the veteran's claim is well 
grounded.  The Board also finds that all relevant evidence 
has been obtained and properly developed, and that no further 
assistance to the veteran is required to fulfill the duty to 
assist.

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).  Where entitlement to service connection has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1997-1999).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was  not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86.  The provision of 38 C.F.R. § 4.86(a) now 
provides that:

When the puretone threshold at each of 
the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

The provision of 38 C.F.R. § 4.86(b) provides that:

When the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or 
Table VIa, whichever results is the 
higher numeral.  That numeral will then 
be elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

The evidence for the Board's consideration consists of two VA 
audiological examinations, the first performed in February 
1998 and the second performed in April 1999.

On VA audiological evaluation performed in February 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
70
75
>110
68.75
LEFT
5
50
65
70
47.5

Speech recognition scores were 80 percent for the right ear 
and 94 percent for the left ear.

On VA audiological evaluation performed in April 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
60
75
110
65
LEFT
15
55
70
65
51.25

Speech recognition scores were 80 percent for the right ear 
and 94 percent for the left ear.

Applying this evidence to Table VI the results of both 
examinations yield a numeric designation of Level IV for the 
right ear and Level I for the left ear.  When those values 
are applied to Table VII they yield a noncompensable 
evaluation.  

The Board will assume that evidence dated prior to June 10, 
1999 can be used to evaluate the veteran's disability as of 
that date.  However, consideration of 38 C.F.R. § 4.86, which 
became effective June 10, 1999, also yields a noncompensable 
evaluation.  While the veteran does not satisfy the 
requirements of 38 C.F.R. § 4.86(a) because the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) was not 55 decibels or more on 
either examination, he does meet the requirements of 
38 C.F.R. § 4.86(b) for the right ear at the time of the 
February 1998 examination.  That examination shows that the 
pure tone threshold is 20 decibels at 1,000 hertz and 
70 decibels at 2,000 hertz, or as required by 38 C.F.R. 
§ 4.86(b), 30 decibels or less at 1,000 hertz and 70 decibels 
or more at 2,000 hertz.  Using Table VIa for the right ear 
yields a numeric designation of Level V for the right ear, 
which is increased to Level VI.  The left ear remains Level 
I, and when these values are applied to Table VII they still 
yield a noncompensable evaluation.  Consequently, the Board 
concludes that the requirements for a compensable evaluation 
for bilateral hearing loss have not been met under the former 
or revised criteria.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran, as 
required by the holding of the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  Specifically, the Board considered the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999).  In the instant 
case, however, there has been no assertion or showing that 
the veteran's bilateral hearing loss has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization or otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 339-340 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.  



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 

